UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2564


SAAD USMAN LODHI,

                Plaintiff - Appellant,

          v.

FAIRFAX COUNTY, Board of Supervisors/Virginia,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-01108-JCC-JFA)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Saad Usman Lodhi, Appellant Pro Se.       Sarah Wallace Townes,
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Saad Usman Lodhi appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Lodhi v. Fairfax Cnty., No. 1:12-cv-01108-JCC-JFA (E.D.

Va. Dec. 21, 2012).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                         2